Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman
                                                                                                                 Chief Justice

                                                                                                      Robert P. Young, Jr.,
                                                                                                            Brian K. Zahra
  154396(85)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 154396
  v                                                                 COA: 325782
                                                                    Wayne CC: 14-006454-FH
  GARY PATRICK LEWIS,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his supplemental brief to March 1, 2017, is GRANTED. The time for filing the
  supplemental brief of plaintiff-appellant is also extended to March 1, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 24, 2017
                                                                               Clerk